State’s Motion Granted; Appellant’s Motion Denied; Appeal Dismissed and
Memorandum Opinion filed February 6, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00647-CR

            EX PARTE TIMOTHY RAY BRADSHAW, Appellant



                    On Appeal from the 232nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1385423

                 MEMORANDUM                       OPINION


      Appellant Timothy Ray Bradshaw appeals from the trial court’s order
denying his pretrial application for writ of habeas corpus.

      Appellant was indicted for failure to comply with civil commitment
requirements. He filed a pretrial application for writ of habeas corpus challenging
the constitutionality of the charges against him and Texas Health and Safety Code
sections 841.082, 841.085, and 841.141. On January 24, 2014, the trial court
granted the State’s motion to dismiss the underlying charge of failure to comply
with a civil commitment order.

      Appellant filed a motion to proceed on the merits of the case, or in the
alternative, motion to abate for a hearing to determine whether his claim warrants
an exception to the mootness doctrine. The State responded to appellant’s motion
by filing a motion to dismiss on mootness grounds.

      The mootness doctrine limits courts to deciding cases in which an actual
controversy exists. Ex parte Flores, 130 S.W.3d 100, 104–05 (Tex. App.—El Paso
2003, pet. ref’d). When there has ceased to be a controversy between the litigating
parties, which is due to events occurring after judgment has been rendered by the
trial court, the decision of an appellate court would be a mere academic exercise
and the court may not decide the appeal. Id. A case that is moot is normally not
justiciable. Pharris v. State, 165 S.W.3d 681, 687–88 (Tex. Crim. App. 2005).

      One of the exceptions to the general rule is when a claim is “capable of
repetition, yet evading review.” The United States Supreme Court has said that
“the ‘capable of repetition but evading review’ doctrine [is] limited to the situation
where two elements combine: (1) the challenged action was in its duration too
short to be fully litigated prior to its cessation or expiration, and (2) there was a
reasonable expectation that the same complaining party would be subjected to the
same action again.” Weinstein v. Bradford, 423 U.S. 147, 149 (1975). The Texas
Court of Criminal Appeals has adopted and applied this doctrine. See Pharris, 165
S.W.3d at 688.

      Assuming arguendo that the challenged action here was too short in duration
to be fully litigated prior to the State’s dismissal of the charges, appellant cannot
show that he would be subjected to the same action again because the State
dismissed all criminal charges that were filed against him in this case. Cf. id. at
                                          2
688–89 (holding Pharris would be likely subjected to same no bond condition
again because State had filed multiple charges against him and represented that it
would be filing more charges against him in that case). We conclude the capable of
repetition but evading review exception does not apply to this case.

      We deny appellant’s motion to proceed on the merits or motion to abate, and
grant the State’s motion to dismiss.

      Accordingly, the appeal is dismissed.



                                              PER CURIAM



Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         3